Citation Nr: 0803975	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  02-05 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs benefits.  


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel






INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  In that decision, 
the RO determined that new and material evidence sufficient 
to reopen the appellant's claim of basic eligibility for VA 
benefits had not been received.  

In February 2004, the Board denied the veteran's new and 
material claim.  In May 2006, the United States Court of 
Appeals for Veterans Claims (Court) vacated the Board's 
decision and remanded the matter for further evidentiary 
development.  

In January 2007, the Board determined that new and material 
evidence sufficient to reopen the appellant's claim for basic 
eligibility for VA benefits had in fact been received.  The 
Board, thus, granted the appellant's new and material claim 
and remanded to the RO [via the Appeals Management Center 
(AMC), in Washington, DC] the de novo issue for further 
evidentiary development pursuant to the Court's May 2006 
Order.  Following completion of some of the requested 
development, as well as a continued denial of the appellant's 
basic eligibility claim, the AMC returned the claims folder 
to the Board.  

As will be discussed in the following pages, this appeal is, 
once again, being REMANDED to the RO via the AMC, in 
Washington, DC.  VA will notify the appellant if further 
action is required.  


REMAND

In the January 2007 remand, the Board asked the agency of 
original jurisdiction (AOJ) to request verification of the 
appellant's purported military service with information that 
had not been used in prior attempts (including an alternate 
birthdate of May [redacted], 1926 and an alternate first name of 
"[redacted]").  Later in January 2007, the AOJ asked the 
National Personnel Records Center (NPRC) to verify the 
appellant's purported military service with this additional 
data.  Additionally, the AOJ noted that "[its] records show 
[a] date of birth of 04/[redacted]/1927 . . . [,] [that t]he C-file 
also shows a date of birth as 05/[redacted]/1927, . . . [and that w]e 
are not sure which birth date is correct."  

In a response dated approximately two weeks later in February 
2007, the NPRC noted, "DOB:  4/[redacted]/27" and "See prior 
neg. 3101 dtd 7/6/92 attch."  The attached VA Form 21-3101, 
Request For Information (Form 21-3101), which is dated in 
July 1992, includes a negative verification of military 
service with the birthdate of April [redacted], 1927.  The NPRC, thus, 
appears to have simply verified the appellant's date of birth 
and then sought verification of his purported military 
service with previously used information (including the 
April [redacted], 1927 birthdate).  The NPRC does not appear to have 
sought verification of the appellant's purported military 
service using the alternate birthdate of May [redacted], 1926 and the 
alternate first name of "[redacted]," as the Board had requested 
in its January 2007 remand.  The remand instructions 
specifically stated that the service verification request 
"should clearly document consideration of all personal 
information not previously considered, including the 
alternate nickname of [redacted]and alternate birthday of 
'May [redacted], 1926'" (emphasis added).  

In this regard, the Board notes that, in July 2005, the AOJ 
attempted to verify the appellant's purported military 
service with the nickname "[redacted]" (as well as additional 
names of "[redacted]" and "[redacted])."  However, the 
birthdate used in that attempt was April [redacted], 1927.  
Significantly, the claims folder contains no attempt to 
verify the appellant's purported military service with both 
the alternate birthdate of May [redacted], 1926 and the alternate 
first name of "[redacted]," as the Board had requested in its 
January 2007 remand.  

Consequently, the Board finds that another remand of the 
veteran's eligibility claim is warranted.  See Laruan 
v. West, 11 Vet. App. 80, 82 (1998) (holding that, if there 
is reason to believe that information provided to service 
department was erroneous-e.g., a misspelled name-VA may be 
required to submit an additional request for information to 
the service department).  See also Sarmiento v. Brown, 7 Vet. 
App. 80, 85 (1994) (holding that there is no stated limit on 
the number of times that the Secretary shall request service 
department verification when one claiming entitlement fails 
to submit qualifying evidence of service).  

The Board regrets the delay caused by this remand.  
Importantly, however, an attempt to verify the appellant's 
purported military service with all potentially applicable 
data has not been made, as was requested by the Board in its 
January 2007 remand.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998) (which finds that, as a matter of law, a remand by 
the Board confers on the veteran the right to compliance with 
the remand orders and that a remand by the Board imposes upon 
the Secretary of Veterans Affairs a concomitant duty to 
ensure compliance with the terms of the remand).  

As noted in the Introduction section herein, the Board, in 
January 2007, reopened the previously denied claim of 
entitlement to basic eligibility for VA benefits and remanded 
the de novo matter to the AMC for further evidentiary 
development.  However, in a letter furnished to the appellant 
later in January 2007, the AMC referenced the new and 
material issue and provided the criteria necessary for 
granting both this claim as well as the underlying de novo 
matter.  The Board finds that the January 2007 letter 
confused the appellant because it erroneously informed him 
that the newly-allowed new and material claim remained on 
appeal.  Indeed, in statements submitted after the January 
2007 letter, the appellant continued to refer to "new and 
material" evidence.  As such, the Board believes that, on 
remand, the AMC should furnish the veteran with a corrective 
VCAA letter that addresses only the de novo issue of 
entitlement to basic eligibility for VA benefits.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the AMC for the following 
actions:  

1.  The AOJ should issue a corrective 
VCAA notification letter to the veteran 
with regard to de novo issue of 
entitlement to basic eligibility for VA 
benefits.  The notification letter 
should fully comply with, and satisfy, 
the provisions of the VCAA.  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004); 
VAOPGCPREC 1-2004 (February 24, 2004); 
Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

2.  The AMC should contact the NPRC to 
verify the appellant's active military 
service.  The request should clearly 
document consideration of all personal 
information not previously considered, 
including the alternate nicknames of 
"[redacted]," "[redacted]," "[redacted]," and 
"[redacted]" and the alternate birthdate 
of "May [redacted], 1926."  

3.  Thereafter, the AMC should re-
adjudicate the issue of entitlement to 
basic eligibility for VA benefits.  If 
the decision remains in any way adverse 
to the appellant, he should be provided 
with a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include the 
applicable law and regulations 
considered pertinent to the issue on 
appeal, as well as a summary of the 
evidence of record.  An appropriate 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  


